DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to the Request for Continued Examination filed on 02/23/2021, which refers to the Amendment filed on 01/25/2021. Claims 1, 3-6, 8-11, 13-16, and 18-20 are pending in the case. Claims 1, 6, 11, and 16 are independent claims.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 01/25/2021 has been entered.
 
Response to Arguments
Applicant's prior art arguments have been fully considered but they are not persuasive. Applicant argues that the cited references do not teach “generating a set of gradients in response to the classifying the training data and then selecting a subset of the gradients.” (Page 7, paragraph 2). Specifically, Applicant points to Alejo and states that it teaches nothing about “selecting any gradients.” (Id). Applicant appears to merely be arguing against the references individually. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 U.S.P.Q. 871 (C.C.P.A. 1981); In re Merck & Co., 800 F.2d 1091, 231 U.S.P.Q. 375 (Fed. Cir. 1986). While the previous rejection relied upon Vakil-Baghmisheh as teaching selective backpropagation, Applicant points tellingly to Alejo as not teaching the amended limitations. Applicant then summarily dismisses Vakil-Baghmisheh and Oh as also not teaching the 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant are advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.

Claims 1, 3-6, 8-11, 13-16, and 18-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Oh (Oh, Sang-Hoon. "Error back-propagation algorithm for classification of imbalanced data." Neurocomputing 74, no. 6 (2011): 1058-1061) in view of Alejo et al. (Alejo, Roberto, Vicente Garcia, and J. Horacio Pacheco-Sanchez. "An efficient over-sampling approach based on mean square error back-propagation for dealing with the multi-class imbalance problem." Neural Processing Letters 42, no. 3 (2015): 603-617, hereinafter Alejo) and Vakil-Baghmisheh et al. (Vakil-Baghmisheh, Mohammad-Taghi, and Nikola Pavešić. "Training RBF networks with selective backpropagation." Neurocomputing 62 (2004): 39-64, hereinafter Vakil-Baghmisheh).

As to independent claim 1, Oh teaches:
A method for training a machine learning model, comprising (Abstract, in order to improve the classification of imbalanced data, this letter proposes a new error function for the error backpropagation algorithm of multilayer perceptrons. Page 1058, right column, last paragraph, there are two classes):
… training data prior to training the machine learning model, wherein the training data comprises a plurality of classes, and at least two classes of the plurality of classes have different numbers of training samples (Page 1058, left column, second introduction paragraph, classifier and MLPs read on the recited machine learning model; page 1058, right column, last paragraph, there are two classes, where one is the minority class C1 with P1 training patterns and the other is the majority class C2 with P2 training patterns (P2 >> P1)).
Oh does not appear to expressly teach receiving training data; classifying, by the machine learning model, the training data for a forward pass of the training; generating a set of gradients in response to classifying the training data; selectively sampling gradients from the set of gradients for a 
Alejo teaches … for a selected class of the plurality of classes based on a ratio of a number of examples in a class of the plurality of classes with a fewest number of examples to a number of examples in the selected class (Page 604, random oversampling to increase the size of the minority class).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, having the back-propagation algorithm of Oh to include the back-propagation techniques of Alejo to mitigate the class imbalance problem in back-propagation where in some training sets there are many more samples of some classes than others and improve model performance (see Alejo at page 604, paragraph 2).
Vakil-Baghmisheh teaches receiving training data (Page 57, given datasets); classifying, by the machine learning model, the training data for a forward pass of the training (Page 45, forward pass: Insert the input and the desired output, compute the network outputs by proceeding forward through the network, layer by layer); generating a set of gradients in response to classifying the training data (Page 45, backward pass: Calculate the error gradients versus the parameters, layer by layer, starting from the output layer and proceeding backwards); selecting a subset of gradients from the set of gradients for a backpropagation process of the training… (Page 46, section 3.2, backpropagation with selective training); and applying selected gradients to the machine learning model via the backpropagation process, to obtain a trained machine learning model (Page 46, section 3.2, backpropagation with selective training).


As to dependent claim 3, Alejo further teaches the selecting comprises randomly sampling the gradients from a distribution of the selected class (Page 604, random oversampling to increase the size of the minority class, and random under-sampling).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, having the back-propagation algorithm of Oh to include the back-propagation techniques of Alejo to mitigate the class imbalance problem in back-propagation where in some training sets there are many more samples of some classes than others and improve model performance (see Alejo at page 604, paragraph 2).

As to dependent claim 4, Alejo further teaches selecting a fixed number of training samples from each of the plurality of classes, in which classifying the training data comprises classifying the fixed number of training samples from each of the plurality of classes (Page 605, the number of samples created by SMOTE in this stage is less than l /2 * J where J is the number of classes. Page 607, paragraph 6, during training: The MSE by class (Ej) is used to determinate the number of samples by class (or ratio of class) in order to forward it to the NN).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, having the back-propagation algorithm of Oh to include the back-propagation techniques of Alejo to mitigate the class imbalance problem in back-propagation where in some training sets there are 

As to dependent claim 5, Alejo further teaches removing the selected fixed number of training samples from the training data for a subsequent training epoch (Page 604, paragraph 5, the simplest method to increase the size of the minority class corresponds to random oversampling, amongst other techniques discussed in Alejo, such that random sampling reads on sampling without replacement).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, having the back-propagation algorithm of Oh to include the back-propagation techniques of Alejo to mitigate the class imbalance problem in back-propagation where in some training sets there are many more samples of some classes than others and improve model performance (see Alejo at page 604, paragraph 2).

As to independent claim 6, Oh teaches:
An apparatus for training a machine learning model using training data comprising a plurality of classes, comprising (Abstract, in order to improve the classification of imbalanced data, this letter proposes a new error function for the error backpropagation algorithm of multilayer perceptrons. Page 1058, right column, last paragraph, there are two classes):
… training data prior to training the machine learning model, wherein the training data comprises a plurality of classes, and at least two classes of the plurality of classes have different numbers of training samples (Page 1058, left column, second introduction paragraph, classifier and MLPs read on the recited machine learning model; page 1058, right column, last paragraph, there are two classes, where one is the minority class C1 
Oh does not appear to expressly teach means for receiving training data; means for classifying, at the machine learning model, the training data for a forward pass of the training; means for generating a set of gradients in response to classifying the training data; means for selectively sampling gradients from the set of gradients for a backpropagation process of the training, the gradients selectively sampled for a selected class of the plurality of classes based on a ratio of a number of examples in a class of the plurality of classes with a fewest number of examples to a number of examples in the selected class; and means for applying the selectively sampled gradients, to the machine learning model, via the backpropagation process, to obtain a trained machine learning model.
Alejo teaches … for a selected class of the plurality of classes based on a ratio of a number of examples in a class of the plurality of classes with a fewest number of examples to a number of examples in the selected class (Page 604, random oversampling to increase the size of the minority class).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, having the back-propagation algorithm of Oh to include the back-propagation techniques of Alejo to mitigate the class imbalance problem in back-propagation where in some training sets there are many more samples of some classes than others and improve model performance (see Alejo at page 604, paragraph 2).
Vakil-Baghmisheh teaches means for receiving training data (This claim is interpreted under 112(f), as discussed above, as being a hardware module stored with memory that includes instructions that cause a processor to execute the functionality of receiving input (See paragraphs 80 and 78). Page 57, given datasets); means for classifying, at the machine learning model, the training data for a forward pass of the training (This claim is interpreted under 112(f), as discussed above, a hardware module with 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the imbalanced data back-propagation algorithm of Oh to include the selective backpropagation of Vakil-Baghmisheh to prevent overtraining and speed convergence (see Vakil-Baghmisheh at abstract).

As to dependent claim 8, Alejo further teaches the selecting means comprises means for randomly sampling the gradients from a distribution of the selected class (This claim is interpreted 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, having the back-propagation algorithm of Oh to include the back-propagation techniques of Alejo to mitigate the class imbalance problem in back-propagation where in some training sets there are many more samples of some classes than others and improve model performance (see Alejo at page 604, paragraph 2).

As to dependent claim 9, Alejo further teaches means for selecting a fixed number of training samples from each of the plurality of classes, in which classifying the training data comprises classifying the fixed number of training samples from each of the plurality of classes (This claim is interpreted under 112(f), as discussed above, as being a hardware module with memory that includes instructions that cause a processor to execute the functionality of selecting a fixed number of training samples. Page 605, the number of samples created by SMOTE in this stage is less than l /2 * J where J is the number of classes. Page 607, paragraph 6, during training: The MSE by class (Ej) is used to determinate the number of samples by class (or ratio of class) in order to forward it to the NN).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, having the back-propagation algorithm of Oh to include the back-propagation techniques of Alejo to mitigate the class imbalance problem in back-propagation where in some training sets there are many more samples of some classes than others and improve model performance (see Alejo at page 604, paragraph 2).

claim 10, Alejo further teaches means for removing the selected fixed number of training samples from the training data for a subsequent training epoch (This claim is interpreted under 112(f), as discussed above, as being a hardware module with memory that includes instructions that cause a processor to execute the functionality of removing the selected a fixed number of training samples. Page 604, paragraph 5, the simplest method to increase the size of the minority class corresponds to random oversampling, amongst other techniques discussed in Alejo, such that random sampling reads on sampling without replacement).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, having the back-propagation algorithm of Oh to include the back-propagation techniques of Alejo to mitigate the class imbalance problem in back-propagation where in some training sets there are many more samples of some classes than others and improve model performance (see Alejo at page 604, paragraph 2).

As to independent claim 11, Oh teaches:
An apparatus for training a machine learning model using training data comprising a plurality of classes including at least a first class and a second class, comprising (Abstract, in order to improve the classification of imbalanced data, this letter proposes a new error function for the error backpropagation algorithm of multilayer perceptrons. Page 1058, right column, last paragraph, there are two classes):
a memory (Page 1058, paragraph 3, we propose an error function for the EBP (error back-propagation) algorithm of MLP's (multilayer perceptrons)); and
at least one processor coupled to the memory, the at least one processor configured to (Page 1058, paragraph 3, we propose an error function for the EBP (error back-propagation) algorithm of MLP's (multilayer perceptrons), and intensifies weight-
… training data prior to training the machine learning model, wherein the training data comprises a plurality of classes, and at least two classes of the plurality of classes have different numbers of training samples; (Page 1058, left column, second introduction paragraph, classifier and MLPs read on the recited machine learning model; page 1058, right column, last paragraph, there are two classes, where one is the minority class C1 with P1 training patterns and the other is the majority class C2 with P2 training patterns (P2 >> P1)).
Oh does not appear to expressly teach receive training data; classify, by the machine learning model, the training data for a forward pass of the training; generate a set of gradients in response to classifying the training data; selectively sample gradients from the set of gradients for a backpropagation process of the training, the gradients selectively sampled for a selected class of the plurality of classes based on a ratio of a number of examples in a class of the plurality of classes with a fewest number of examples to a number of examples in the selected class; and apply the selectively sampled gradients, to the machine learning model via the backpropagation process, to obtain a trained machine learning model.
Alejo teaches … for a selected class of the plurality of classes based on a ratio of a number of examples in a class of the plurality of classes with a fewest number of examples to a number of examples in the selected class (Page 604, random oversampling to increase the size of the minority class).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective 
Vakil-Baghmisheh teaches receive training data (Page 57, given datasets); classify, by the machine learning model, the training data for a forward pass of the training (Page 45, forward pass: Insert the input and the desired output, compute the network outputs by proceeding forward through the network, layer by layer); generate a set of gradients in response to classifying the training data (Page 45, backward pass: Calculate the error gradients versus the parameters, layer by layer, starting from the output layer and proceeding backwards); select a subset of gradients from the set of gradients for a backpropagation process of the training… (Page 46, section 3.2, backpropagation with selective training); and apply the selected gradients to the machine learning model via the backpropagation process, to obtain a trained machine learning model (Page 46, section 3.2, backpropagation with selective training).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the imbalanced data back-propagation algorithm of Oh to include the selective backpropagation of Vakil-Baghmisheh to prevent overtraining and speed convergence (see Vakil-Baghmisheh at abstract).

As to dependent claim 13, Alejo further teaches randomly sample the gradients from a distribution of the selected class (Page 604, random oversampling to increase the size of the minority class, and random under-sampling).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, having the back-propagation algorithm of Oh to include the back-propagation techniques of 

As to dependent claim 14, Alejo further teaches select a fixed number of training samples from each of the plurality of classes, in which classifying the training data comprises classifying the fixed number of training samples from each of the plurality of classes (Page 605, the number of samples created by SMOTE in this stage is less than l /2 * J where J is the number of classes. Page 607, paragraph 6, during training: The MSE by class (Ej) is used to determinate the number of samples by class (or ratio of class) in order to forward it to the NN).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, having the back-propagation algorithm of Oh to include the back-propagation techniques of Alejo to mitigate the class imbalance problem in back-propagation where in some training sets there are many more samples of some classes than others and improve model performance (see Alejo at page 604, paragraph 2).

As to dependent claim 15, Alejo further teaches remove the selected fixed number of training samples from the training data for a subsequent training epoch (Page 604, paragraph 5, the simplest method to increase the size of the minority class corresponds to random oversampling, amongst other techniques discussed in Alejo, such that random sampling reads on sampling without replacement).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, having the back-propagation algorithm of Oh to include the back-propagation techniques of Alejo to mitigate the class imbalance problem in back-propagation where in some training sets there are 

As to independent claim 16, Oh teaches:
A non-transitory computer-readable medium for training a machine learning model using training data comprising a plurality of classes, the non-transitory computer-readable medium having program code recorded thereon, the program code comprising (Abstract, in order to improve the classification of imbalanced data, this letter proposes a new error function for the error backpropagation algorithm of multilayer perceptrons. Page 1058, right column, last paragraph, there are two classes):
… training data prior to training the machine learning model, wherein the training data comprises a plurality of classes, and at least two classes of the plurality of classes have different numbers of training samples (Page 1058, left column, second introduction paragraph, classifier and MLPs read on the recited machine learning model; page 1058, right column, last paragraph, there are two classes, where one is the minority class C1 with P1 training patterns and the other is the majority class C2 with P2 training patterns (P2 >> P1)).
 Oh does not appear to expressly teach program code to receive training data; program code to classify, by the machine learning model, the training data for a forward pass of the training; program code to generate a set of gradients in response to classifying the training data; program code to selectively sample gradients from the set of gradients for a backpropagation process of the training, the gradients selectively sampled for a selected class of the plurality of classes based on a ratio of a number of examples in a class of the plurality of classes with a fewest number of examples to a number of 
Alejo teaches … for a selected class of the plurality of classes based on a ratio of a number of examples in a class of the plurality of classes with a fewest number of examples to a number of examples in the selected class (Page 604, random oversampling to increase the size of the minority class).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, having the back-propagation algorithm of Oh to include the back-propagation techniques of Alejo to mitigate the class imbalance problem in back-propagation where in some training sets there are many more samples of some classes than others and improve model performance (see Alejo at page 604, paragraph 2).
Vakil-Baghmisheh teaches program code to receive training data (Page 57, given datasets); program code to classify, by the machine learning model, the training data for a forward pass of the training (Page 45, forward pass: Insert the input and the desired output, compute the network outputs by proceeding forward through the network, layer by layer); program code to generate a set of gradients in response to classifying the training data (Page 45, backward pass: Calculate the error gradients versus the parameters, layer by layer, starting from the output layer and proceeding backwards); program code to select a subset of gradients from the set of gradients for a backpropagation process of the training… (Page 46, section 3.2, backpropagation with selective training); and program code to apply the selected gradients to the machine learning model via the backpropagation process, to obtain a trained machine learning model (Page 46, section 3.2, backpropagation with selective training).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the imbalanced data back-propagation algorithm of Oh to 

As to dependent claim 18, Alejo further teaches select gradients comprises program code to randomly sample the gradients from a distribution of the selected class (Page 604, random oversampling to increase the size of the minority class, and random under-sampling).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, having the back-propagation algorithm of Oh to include the back-propagation techniques of Alejo to mitigate the class imbalance problem in back-propagation where in some training sets there are many more samples of some classes than others and improve model performance (see Alejo at page 604, paragraph 2).

As to dependent claim 19, Alejo further teaches select a fixed number of training samples from each of the plurality of classes, in which the program code to classify the training data comprises program code to classify the fixed number of training samples from each of the plurality of classes (Page 605, the number of samples created by SMOTE in this stage is less than l /2 * J where J is the number of classes. Page 607, paragraph 6, during training: The MSE by class (Ej) is used to determinate the number of samples by class (or ratio of class) in order to forward it to the NN).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, having the back-propagation algorithm of Oh to include the back-propagation techniques of Alejo to mitigate the class imbalance problem in back-propagation where in some training sets there are many more samples of some classes than others and improve model performance (see Alejo at page 604, paragraph 2).

claim 20, Alejo further teaches remove the selected fixed number of training samples from the training data for a subsequent training epoch (Page 604, paragraph 5, the simplest method to increase the size of the minority class corresponds to random oversampling, amongst other techniques discussed in Alejo, such that random sampling reads on sampling without replacement).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, having the back-propagation algorithm of Oh to include the back-propagation techniques of Alejo to mitigate the class imbalance problem in back-propagation where in some training sets there are many more samples of some classes than others and improve model performance (see Alejo at page 604, paragraph 2).

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Casey R. Garner whose telephone number is 571-272-2467. The examiner can normally be reached on Monday to Friday, 8am to 5pm, Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866 217 9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800 786 9199 (IN USA OR CANADA) or 571 272 1000.

/Casey R. Garner/Examiner, Art Unit 2123